[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action to quiet title. All defendants have been defaulted for failure to disclose defenses. The plaintiffs' Motion for Judgment is granted.
Accordingly, judgment shall enter quieting title to real estate described in Schedule A attached hereto, in the plaintiffs. The Court finds that the plaintiffs and their predecessors in title were in exclusive use and control of said property, and were in open and notorious possession of said property in derogation of any one elses claim of right since 1965.
BY THE COURT, Lawrence C. Klaczak Judge, Superior Court CT Page 1371
SCHEDULE A
Description
A certain piece or parcel of land, together with the buildings thereon and appurtenances thereto, located on the northeasterly shore of Crystal Lake in the Town of Ellington, County of Tolland and State or Connecticut, and shown as Parcel 1 on a map or plan entitled, "PROPERTY OF JOHN M. 
SUZANNE B. PATTEN 3 HOLMES ROAD ELLINGTON CONNECTICUT SCALE 1" = 50' OCTOBER 1986 John J. Connolly, Jr. Lic. Land Surveyor," which map or plan is on file in the office of the Town Clerk of said Town of Ellington and to which reference is hereby made for a more particular description, said premises being more particularly bounded and described as follows:
NORTHERLY: by land now or formerly or Freeman F. and John M. Patten et al, a distance of 40.00 feet;
EASTERLY:  by land now or formerly of Freeman F. and John M. Patten et al, and by Parcel 2 as shown on said map, partly by each, in all a distance of 308 feet, more or less;
SOUTHERLY: by Crystal Lake, a distance of 220 feet, more or less; and,
WESTERLY:  by land now or formerly of Freeman F. Patten et al, a distance or 270 feet, more or less.
TOGETHER WITH all rights and privileges of a Right of Way from said tract to the highway, Holmes Road, as set forth in a deed of C. O. Smith, dated October 5, 1883, and recorded in the Land Records of the Town of Stafford, County of Tolland and State of Connecticut, in Volume 32 at Page 626 and 627.
TOGETHER WITH a Sanitary Easement as shown on the map referred to above.